Case 1-17-01005-ess   Doc 247-4   Filed 07/13/20   Entered 07/13/20 15:11:50




    EXHIBIT D
              Case
               Case1-17-01005-ess
                     1-16-40809-ess Doc
                                     Doc247-4
                                         18 Filed
                                              Filed08/05/16
                                                    07/13/20 Entered
                                                              Entered08/06/16
                                                                      07/13/2000:20:57
                                                                               15:11:50


                                               United States Bankruptcy Court
                                               Eastern District of New York
In re:                                                                                                     Case No. 16-40809-ess
Tashanna B Golden                                                                                          Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0207-1                  User: admin                        Page 1 of 2                          Date Rcvd: Aug 03, 2016
                                      Form ID: 318DF7                    Total Noticed: 32


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 05, 2016.
db             +Tashanna B Golden,    84 Alberta Avenue,    Staten Island, NY 10314-4741
smg             NYC Department of Finance,     345 Adams Street,    Office of Legal Affairs,
                 Brooklyn, NY 11201-3719
smg            +NYS Unemployment Insurance,     Attn: Insolvency Unit,    Bldg. #12, Room 256,
                 Albany, NY 12240-0001
8751976        +Aes/ Past Cu,    Pob 61047,    Harrisburg, PA 17106-1047
8751977        +Aes/Jpmgn Ch,    Pob 61047,    Harrisburg, PA 17106-1047
8751978        +Aes/Nct,   Pob 61047,     Harrisburg, PA 17106-1047
8751979        +Aes/Pheaafrn,    Pob 61047,    Harrisburg, PA 17106-1047
8751980        +Aes/Pnc/Natl,    Pob 61047,    Harrisburg, PA 17106-1047
8751982        +Bby/Cbna,    Po Box 6497,    Sioux Falls, SD 57117-6497
8751983        +Brclysbankde,    P.O. Box 8803,    Wilmington, DE 19899-8803
8751991        +Fm/Slfv Tru,    121 South 13th Str,    Lincoln, NE 68508-1904
8751995         Gmfinancial,    Po Box 1181145,    Arlington, TX 76096
8751998        +Stu Ln Trust,    701 East 60th Stre,    Sioux Falls, SD 57104-0432
8752003        +Wells Fargo Home Mortgage,     7255 Baymeadows Wa,    Jacksonville, FL 32256-6851

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg            +E-mail/Text: nys.dtf.bncnotice@tax.ny.gov Aug 03 2016 18:20:55
                 NYS Department of Taxation & Finance,    Bankruptcy Unit,     PO Box 5300,
                 Albany, NY 12205-0300
smg            +E-mail/Text: ustpregion02.br.ecf@usdoj.gov Aug 03 2016 18:20:28
                 Office of the United States Trustee,    Eastern District of NY (Brooklyn Office),
                 U.S. Federal Office Building,    201 Varick Street, Suite 1006,     New York, NY 10014-9449
8751981        +EDI: AMEREXPR.COM Aug 03 2016 18:23:00      Amex,    P.O. Box 981537,     El Paso, TX 79998-1537
8751984        +EDI: WFNNB.COM Aug 03 2016 18:23:00      Cb/Express,    Po Box 182789,     Columbus, OH 43218-2789
8751985        +EDI: WFNNB.COM Aug 03 2016 18:23:00      Cb/Vicscrt,    Po Box 182789,     Columbus, OH 43218-2789
8751986        +EDI: CHASE.COM Aug 03 2016 18:23:00      Chase,    P.O. Box 15298,    Wilmington, DE 19850-5298
8785072        +E-mail/Text: nys.dtf.bncnotice@tax.ny.gov Aug 03 2016 18:20:55
                 Commissioner of Taxation and Finance,    NYS Assessment Receivables,      P.O. Box 4127,
                 Binghamton, NY 13902-4127
8751987        +EDI: RCSFNBMARIN.COM Aug 03 2016 18:23:00       Creditonebnk,    Po Box 98872,
                 Las Vegas, NV 89193-8872
8751989        +EDI: RCSDELL.COM Aug 03 2016 18:23:00      Dfs/Webbank,    Po Box 81607,     Austin, TX 78708-1607
8751990        +EDI: DISCOVER.COM Aug 03 2016 18:23:00      Discover Bnk,     Po Box 30948,
                 Salt Lake City, UT 84130-0948
8751993        +EDI: FORD.COM Aug 03 2016 18:23:00      Frd Motor Cr,    Pob 542000,    Omaha, NE 68154-8000
8785071        +EDI: IRS.COM Aug 03 2016 18:23:00      Internal Revenue Service,     P.O. Box 37008,
                 Hartford, CT 06176-7008
8751996        +EDI: NAVIENTFKASMSERV.COM Aug 03 2016 18:23:00       Navient,    Po Box 9500,
                 Wilkes Barre, PA 18773-9500
8751997        +EDI: PPMP.COM Aug 03 2016 18:23:00      Prosper,    101 Second St. Ste. #1500,
                 San Francisco, CA 94105-3656
8751999        +EDI: RMSC.COM Aug 03 2016 18:23:00      Syncb/Amazon,    Po Box 965015,     Orlando, FL 32896-5015
8752000        +EDI: WTRRNBANK.COM Aug 03 2016 18:23:00      Target/Td,    Po Box 673,
                 Minneapolis, MN 55440-0673
8752001        +E-mail/Text: jerome.smalls@ogc.upenn.edu Aug 03 2016 18:20:46        Univ Of Pa,
                 3451 Walnut Street Room 216,   Philadelphia, PA 19104-6205
8752002         E-mail/Text: vci.bkcy@vwcredit.com Aug 03 2016 18:20:33        Vw Credit,    2333 Waukegan Rd,
                 Deerfield, IL 60015
                                                                                                TOTAL: 18

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
8751988           Daneen Stephens
8751992           Ford Credit
8751994           GM Credit
                                                                                                                    TOTALS: 3, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 05, 2016                                             Signature: /s/Joseph Speetjens
           Case
            Case1-17-01005-ess
                  1-16-40809-ess Doc
                                  Doc247-4
                                      18 Filed
                                           Filed08/05/16
                                                 07/13/20 Entered
                                                           Entered08/06/16
                                                                   07/13/2000:20:57
                                                                            15:11:50




District/off: 0207-1         User: admin                 Page 2 of 2                   Date Rcvd: Aug 03, 2016
                             Form ID: 318DF7             Total Noticed: 32

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 3, 2016 at the address(es) listed below:
              Lori Lapin Jones   ljones@jonespllc.com, lljones@ecf.epiqsystems.com
              Office of the United States Trustee   USTPRegion02.BR.ECF@usdoj.gov
                                                                                            TOTAL: 2
           Case
            Case1-17-01005-ess
                  1-16-40809-ess Doc
                                  Doc247-4
                                      18 Filed
                                           Filed08/05/16
                                                 07/13/20 Entered
                                                           Entered08/06/16
                                                                   07/13/2000:20:57
                                                                            15:11:50


Information to identify the case:
Debtor 1              Tashanna B Golden                                        Social Security number or ITIN   xxx−xx−1714
                      First Name   Middle Name    Last Name                    EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                       Social Security number or ITIN _ _ _ _
                      First Name   Middle Name    Last Name
(Spouse, if filing)
                                                                               EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Eastern District of New York
271−C Cadman Plaza East, Suite 1595
Brooklyn, NY 11201−1800
Case number:           1−16−40809−ess                                          Chapter:    7



Order of Discharge and Final Decree                                                                              Revised: 12/15



IT IS ORDERED:
A discharge under 11 U.S.C. § 727 is granted to:

           Tashanna B Golden
           fka Tashanna B Pearson




IT IS FURTHER ORDERED:

        • Lori Lapin Jones (Trustee) is discharged as trustee of the estate of the above−named debtor(s)
          and the bond is cancelled.

        • The Chapter 7 case of the above−named debtor(s) is closed.



                                                                     BY THE COURT

Dated: August 3, 2016                                                s/ Elizabeth S. Stong
                                                                     United States Bankruptcy Judge




                          SEE THE BACK OF THIS ORDER FOR IMPORTANT INFORMATION.




Official Form 318DF7                             Chapter 7 Order of Discharge and Final Decree              page 1
        Case
         Case1-17-01005-ess
               1-16-40809-ess Doc
                               Doc247-4
                                   18 Filed
                                        Filed08/05/16
                                              07/13/20 Entered
                                                        Entered08/06/16
                                                                07/13/2000:20:57
                                                                         15:11:50


                             EXPLANATION OF BANKRUPTCY DISCHARGE
                                      IN A CHAPTER 7 CASE
      This court order grants a discharge to the person(s) named as the debtor(s). It is not a dismissal of
the case and it does not determine how much money, if any, the trustee will pay to creditors.

Collection of Discharged Debts Prohibited

      The discharge prohibits any attempt to collect from the debtor(s) a debt that has been discharged.
For example, a creditor is not permitted to contact a debtor by mail, phone, or otherwise, to file or continue
a lawsuit, to attach wages or other property, or to take any other action to collect a discharged debt from
the debtor(s). A creditor who violates this order can be required to pay damages and attorney's fees to the
debtor(s).

       However, a creditor may have the right to enforce a valid lien, such as a mortgage or security
interest, against the debtor's property after the bankruptcy, if that lien was not avoided or eliminated in the
bankruptcy case. Also, a debtor may voluntarily pay any debt that has been discharged.
Debts That are Discharged
        The chapter 7 discharge order eliminates a debtor's legal obligation to pay a debt that is discharged.
Most, but not all, types of debts are discharged if the debt existed on the date the bankruptcy case was
filed. (If this case was begun under a different chapter of the Bankruptcy Code and converted to chapter 7,
the discharge applies to debts owed when the bankruptcy case was converted.)

Debts That are Not Discharged

    Some of the common types of debts which are not discharged in a chapter 7 bankruptcy case are:

    a. Debts for most taxes;

    b. Debts incurred to pay nondischargeable taxes (in a case filed on or after October 17, 2005);

    c. Debts that are domestic support obligations;

    d. Debts for most student loans;

    e. Debts for most fines, penalties, forfeitures, or criminal restitution obligations;

    f. Debts for personal injuries or death caused by the debtor's operation of a motor vehicle, vessel, or
    aircraft while intoxicated;

    g. Some debts which were not properly listed by the debtor;

    h. Debts that the bankruptcy court specifically has decided or will decide in this bankruptcy case are
    not discharged;

    i. Debts for which the debtor has given up the discharge protections by signing a reaffirmation
    agreement in compliance with the Bankruptcy Code requirements for reaffirmation of debts;

    j. Debts owed to certain pension, profit sharing, stock bonus, other retirement plans, or to the Thrift
    Savings Plan for federal employees for certain types of loans from these plans (in a case filed on or
    after October 17, 2005).

        In addition, this discharge does not stop creditors from collecting from anyone else who is also
liable on the debt, such as an insurance company or a person who cosigned or guaranteed a loan.

      This information is only a general summary of the bankruptcy discharge. There are
exceptions to these general rules. Because the law is complicated, you may want to consult an
attorney to determine the exact effect of the discharge in this case.

Official Form 318DF7             Chapter 7 Order of Discharge and Final Decree                 page 2
